Citation Nr: 0501509	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for rectal bleeding claimed 
as secondary to service connected status postoperative right 
inguinal herniorrhaphy with excision of iliolingual nerve. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1989 to August 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  


FINDING OF FACT

There is no competent evidence that the veteran's rectal 
bleeding is related to
his service connected postoperative right inguinal 
herniorrhaphy, or medications taken in treating that 
condition.


CONCLUSION OF LAW

Service connection for rectal bleeding is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
November 2001 (prior to the rating appealed) did not 
specifically cite the VCAA, but informed the veteran of what 
was needed to establish entitlement to the benefit sought.  A 
November 2003 letter informed him of his and VA's 
responsibilities in claims development.  The initial rating 
decision in May 2002, the June 2003 statement of the case 
(SOC), the August 2003 supplemental SOC and the May 2004 
supplemental SOC notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Also regarding notice content, while the veteran 
was not advised verbatim to submit everything he had 
pertinent to his claim, the November 2001 letter explained 
what evidence was necessary to substantiate the claim and 
asked him to furnish such evidence.  The November 2003 letter 
reiterated what evidence was required and asked the veteran 
to submit such evidence and/or inform VA if he did not have 
any additional evidence to submit.  Taken together, this was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  Further notice in this regard would 
serve no useful purpose.  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any VA or 
private medical evidence that would support his claim.  He 
identified Phoenix VA treatment records and the RO obtained 
these records.  VA also provided the veteran with a medical 
examination in February 2002.  This examination specifically 
addressed whether the veteran's colon/rectal problems are 
secondary to medications prescribed for his service connected 
postoperative herniorrhaphy.  He has not identified any 
additional evidence pertinent to his claim.

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review. 

II.	Factual Background

Service medical records reveal no findings of colon/rectal 
bleeding, anal fistula or other colorectal abnormality.

VA progress notes from 2001 and 2002 show that the veteran 
sought treatment for chronic rectal pain and bleeding.   A 
colonoscopy was eventually performed revealing an anal 
fistula.  A fistulotomy was then performed in September 2001.  
In January 2002 the veteran noted that he still had rectal 
bleeding, indicating that it occurred after he took 
ibuprofen, aspirin and salsalate.   

A February 2002 VA examination found that:

"Review of the side effects of Motrin or 
ibuprofen, although they certainly may 
include gastrointestinal reactions, 
including upper gastrointestinal 
bleeding, do not include anal fistula as 
a complication and there is no known 
particular way in which ibuprofen would 
likely lead to this complication.  It is 
very unlikely that Motrin (ibuprofen) 
caused the anal fistula, which in turn is 
the presumed origin of the site of 
bleeding; and it not clear why there is 
still alleged rectal bleeding when he 
uses Motrin as he sometimes does 
currently.  In conclusion, his anorectal 
disease is not secondary to medications 
prescribed for his service-connected 
inguinal hernia and its complications." 

In his May 2002 Notice of Disagreement the veteran indicated 
that he filed his claim to attempt to determine why he 
experienced rectal bleeding when taking ibuprofen, salsalate 
or methocarbamol for his service connected disability.  

In a February 2003 letter, the veteran cited many health 
changes related to his use of ibuprofen, including occult 
blood loss and constipation.  He asserted that constipation 
and overexertion to defecate had been found to contribute to 
the development of anal fistulas.

On his June 2003 Form 9, the veteran indicated that he made 
his claim because the bleeding was affecting his ability to 
work and socialize.  

In a July 2003 letter, the veteran alleged that ibuprofen had 
caused and aggravated his rectal bleeding and that no other 
cause could be identified by the medical profession.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection shall be granted for 
any disability which is proximately due to, the result of, or 
for the degree of aggravation caused by, a service-connected 
disease or injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

There is no evidence that the veteran has a rectal disorder 
that was either incurred in or aggravated by active service, 
and he does not argue otherwise. Consequently, direct service 
connection is not for consideration.  As noted, the veteran's 
claim of service connection for rectal bleeding is based on a 
theory that such disability is secondary to his service-
connected postoperative herniorrhaphy.   

There are three threshold requirements that must be met in 
order to establish secondary service connection.  First, 
there must be competent evidence (a medical diagnosis) of 
current disability.  This requirement is met since the 
records do show symptoms of rectal bleeding and that a 
fistulatomy was performed.  The further two requirements that 
must be satisfied are: (1) Evidence of a service-connected 
disability and (2) competent evidence of a nexus between the 
service-connected disability and the disability for which 
secondary service connection is claimed.  As the veteran has 
established service-connection for postoperative 
herniorrhaphy, what remains to be shown is that the claimed 
rectal bleeding is related to his service-connected status 
postoperative herniorrhaphy or to the medications he takes 
for such disability.  The only competent (medical) evidence 
of record addressing this matter, the February 2002 VA 
examination, specifically found that the veteran's anorectal 
disease is not secondary to medications prescribed for his 
postoperative hernia and its treatment (including with 
medications).  

While the veteran argues that his condition is secondary to 
his medications, as a layperson his statements are not 
competent evidence of a medical nexus.  The United States 
Court of Appeals for Veterans Claims has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).     

Since there is no competent medical evidence that the 
veteran's rectal bleeding is related to his service connected 
condition, or to medications taken for his service connected 
condition, the preponderance of the evidence is against the 
veteran's claim and it must be denied.   


ORDER

Service connection for rectal bleeding, claimed as secondary 
to a service-connected post operative right inguinal 
herniorrhaphy is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


